NOHIT (6/1/12) sfs                   UNITED STATES BANKRUPTCY COURT                   U.S. BANKRUPTCY COURT
                                              District of Oregon                       DISTRICT OF OREGON
                                                                                               FILED
In re                                           )
 Peter Szanto                                   ) Case No. 16−33185−pcm7                   October 23, 2018
                                Debtor(s)       )                                     Clerk, U.S. Bankruptcy Court
                                                )
Peter Szanto                                    ) Adv. Proc. No. 16−03114−pcm                BY sfs DEPUTY
                                Plaintiff(s)    )
                                                )
                              v.                )
Evye Szanto                                     ) NOTICE OF HEARING
et al.                                          )
                               Defendant(s)     )
                                                )
                                                )


PLEASE TAKE NOTICE that a Rescheduled Trial, at which testimony will be received if offered and
admissible, will be held:

      DATE: 3/26/19                TIME: 09:00 AM

      LOCATION:      US Bankruptcy Court, Courtroom #1, 1001 SW 5th Ave, 7th Floor, Portland, OR 97204

3 Day Trial Scheduled 3/26/19, 3/27/19, 3/28/19 @ 9:00

 Continuances may not be granted unless the party requesting the continuance complies with the
requirements set forth in the scheduling order previously entered in the adversary proceeding.

Exhibits and trial briefs shall be handled in accordance with the scheduling order.


                                                                                Clerk, U.S. Bankruptcy Court




                                                                                                               432

                              Case 16-03114-pcm       Doc 432    Filed 10/23/18
